DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The examiner treats ‘if’ statements, in claims, like open ended ‘or’ statements for patentability.  Examination needs to treat only one condition (true or false).  So claiming a limitation to be conditional on the 'if being true' leaves open the possibility that it is instead false in which case when no additional limitation is present the conditional limitation would not be patentably limiting.  Therefore it is considered that either an ‘if-then-else' format be used or a positive recitation of a limitation ‘when’ a condition exists be used to positively limit the claim with the recited limitation.
For the sake of compact prosecution, the examiner address claim as written. (MPEP 2111.04)



1 - 24 (Canceled).


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Linavos (US 2018/0098276 A1)

Regarding Claim 25, 30, 37, 41
Livanos discloses a method performed by a wireless communication device (Fig.1A(102a);(UE)) of enabling access to a plurality of communication networks, comprising:

acquiring information regarding network access capabilities of any modems with which
the wireless communication device is equipped (See [0033]; UE equipment aware of network access capabilities to report to ANDSF), as well as information identifying
operator profiles available to each of said any modems  (See [0033]; UE equipment aware of RAN capabilities to report to ANDSF); 


establishing a connection with a network connectivity selection node (See [0024]; [0033]; UE establishes connection with ANDSF and sends notification to ANDSF) being capable of determining which network access is available for each of said any modems of the wireless communication device (See [0024]; [0033]; sends policies to UE to select access networks);

reporting the acquired network access capabilities (See [0033]; reports capabilities to ANDSF) and operator profiles of each of said any modems (See [0033]; reports RAN type capabilities to ANDSF) to the network connectivity selection node (Fig.1(120)); and

receiving, in reply to the reporting (See [0033]; report to ANDSF), a recommendation on which one or more of said any modems to use for connecting to one or more of the plurality of communication networks (See [0024]; [0033]; sends configurations policies to UE to select optimized access networks according to different parameters).


Regarding Claim 26, 37
Livanos teaches all the features with respect to claim 25, 36 and Livanos further teaches 
(See [0024]; [0033]; UE select the recommended policy).



Regarding Claim 27, 31, 38, 42
Livanos teaches all the features with respect to claim 25, 30, 36, 41 and Livanos further teaches
receiving a new operator profile to be used by the recommended one or more modems (See [0030-0032]; updating access network policies), 
            if the recommended one or more modem lacks an adequate operator profile for
connecting to one or more of the plurality of communication networks (See [0030-0032]; triggered by changed of location); (Open ended clause)
 and

providing said one or more modems with the received adequate operator profile (See [0030-0032]; triggered by changed of location)..


Regarding Claim 28, 32, 39, 43
Livanos teaches all the features with respect to claim 25, 30, 36, 41 and Livanos further teaches

recommended one or more modems (See [0033-0034]), 
                 if the available but inactivated operator profile already comprises an adequate operator profile for connecting to one or more of the plurality of communication networks (See {0033-0034]);  (Open ended clause) and

activating the inactivated operator profile available to said one or more modems (See [0033-0034]; depending on location policies and other parameters)) .


Regarding Claim 29, 33, 40, 44
Livanos teaches all the features with respect to claim 25, 30, 36, 41 and Livanos further teaches
receiving a trigger to check for information identifying the operator profiles available to
said any modems held by the wireless communication device (See [0033-0034]; check for local policies before requesting) and for information regarding the network access capabilities of said any modems with which the wireless communication device is equipped (See [0033-0034]; check for local policies before requesting).



Regarding Claim 34,
Livanos teaches all the features with respect to claim 25 and Livanos further teaches


supported Radio Access Technologies, RATs (See [0033]; [0037]), 
frequency bands, 
network features of the modem, 
Quality of Service, QoS (See [0033]; [0037]), 
bandwidth capacity (See {0033]; [0037]), 
signal quality (See [0033]’ [0037]), 
cross-modem interference ,
latency (See [0033]; [0037]), 
Access Stratum, AS,  information of the wireless communication device, and 
NonAccess- Stratum, NAS, information of the wireless communication device.


Regarding Claim 35,
Livanos teaches all the features with respect to claim 25 and Livanos further teaches
the information identifying operator profiles comprising 
a part of an operator profile or a complete operator profile (See [0033]; [0037]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646